Any order by which the judge of a court is superseded by another who becomes vested by law with judicial authority to act in his stead should be entered of record in the records of the court. Failure to do so is reversible error. Realty Co. v. Fraleigh-Smith Inv. Co. 90 Fla. 769, 107 Sou. Rep. 174; Forcum v. Symmes, 101 Fla. 1266, 133 Sou. Rep. 88.
Thus the commissions of Circuit Judges and Justices of the Supreme Court are habitually recorded in the minutes of the Circuit Courts and of the Supreme Court to show of record the identity of the de jure judge entitled to act as judge of such courts. And so executive orders charging judges must also be so recorded. See cases cited above.
But in no case is the failure to make a record of such appointments to be regarded as opening the judgments of the affected courts to collateral attack, since a de facto judge's acts are uniformly held to be valid as against collateral attack. See State, ex rel. Cohen, v. Milburn, decided at present term.
                          ON REHEARING.